 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   HOPE ALLEY, CA SBN #314109
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     DIANN LOPEZ DELEON
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:18-po-00300-SAB
12                     Plaintiff,
                                                    STIPULATION TO CONTINUE STATUS
13    vs.                                           CONFERENCE; ORDER
14    DIANN LOPEZ DELEON,
15                    Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Michael Tierney, counsel for the plaintiff, and Assistant
19   Federal Defender Hope Alley, counsel for Diann Lopez Deleon, that the Court continue the
20   February 7, 2019 status conference to March 21, 2019 at 10:00 a.m.
21          There are outstanding interview requests to witnesses for information on what was
22   observed and heard. Until there is more factual development, the parties cannot proceed.
23   Accordingly, the parties request additional time to further investigate the case in hopes of reaching
24   a resolution.
25   //
26   //
27   //
28   //
 1   Respectfully submitted,
 2                                                McGREGOR W. SCOTT
                                                  United States Attorney
 3
 4   Date: February 4, 2019                       /s/ Michael Tierney
                                                  Michal Tierney
 5                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 6
                                                  HEATHER E. WILLIAMS
 7                                                Federal Defender
 8
 9   Date: February 4, 2019                       /s/ Hope Alley
                                                  HOPE ALLEY
10                                                Assistant Federal Defender
                                                  Attorney for Defendant
11                                                DIANN LOPEZ DELEON
12
13                                               ORDER
14            The Court accepts the above stipulation and adopts its terms as the order of this Court.
15   Accordingly, the February 7, 2019 status conference set in Case No. 1:18-po-00300-SAB is hereby
16   continued to March 21, 2019 at 10:00 a.m.
17
18   IT IS SO ORDERED.
19   Dated:     February 5, 2019
20                                                       UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27

28


                                                     2
